Citation Nr: 1812023	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  09-47 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residual stress fractures of the bilateral lower extremities.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran had active service from April 1985 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2010 and July 2017 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas. 

In June 2014, the Veteran presented sworn testimony during a video conference hearing, which was chaired by the undersigned. A transcript of the hearing has been associated with the Veteran's VA claims file. 

In Board decisions dated in November 2011, June 2014, and April 2016, the claim for the low back disorder was remanded for further evidentiary development.  In the June 2017 decision, the Board remanded the Veteran's claim for a clarifying medical opinion addressing the etiology of this disorder.  The VA medical opinion was issued in June 2017, the report of which has been associated with the claims file.  The Board finds that this VA medical opinion is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It reflects that the VA physician reviewed the Veteran's past medical history, his current complaints, the earlier examinations reports and medical findings, and rendered appropriate opinions consistent with the remainder of the evidence of record.  More importantly, with respect to the Veteran's claim decided herein, the medical opinion addressed the questions listed in the June 2017 Board remand directives.  Accordingly, the requirements of the June 2017 Remand were ultimately accomplished by way of this examination report.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disorder did not have its onset during active service, was not caused by active service, and was not caused or aggravated by his service-connected residuals of stress fracture of the right and left lower extremities.


CONCLUSION OF LAW

The criteria for service connection for a disability of the lumbar spine, to include as secondary to the service-connected residuals of stress fracture of the right and left lower extremities, have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. 3.303 (a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (a) (2017). The secondary condition shall be considered a part of the original condition. Id. The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439 (1995). "Aggravation" of a non-service-connected condition by a service-connected condition means a chronic worsening of the non-service-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The Veteran primarily contends that his current lumbar spine disorder is secondary to his service-connected residuals of stress fracture of the right and left lower extremities.  

During his June 2011 Board hearing, the Veteran testified that his current low back disability is due to his service-connected residuals of stress fracture of the right and left lower extremities. Specifically, the Veteran contended that as a result of his service-connected bilateral lower extremity disability, he "walk[s] funny" and over the years this abnormal gait has caused him to throw his back out.  See Hearing Transcript, pp. 3-4.  In the January 2016 Appellant's Post-Remand Brief, the Veteran, through his representative, asserted that the previous medical opinions did not fully explain the effect of twenty-four years of "limping and sifting of his weight from one to another during flares."  The Veteran also asserted that during his flare-ups of pain, "the mere picking up [of] objects from the floor has caused back strain, since he cannot lift properly because of his legs."

Review of the service treatment records is negative for any complaints or notations of, or treatment for, a lumbar spine condition.  The majority of the clinical records associated with his period of service focused on the Veteran's stress fractures in his lower extremities, and at the September 1985 separation examination, the Veteran denied a history of recurrent back pain in his medical history report.

The post-service treatment records include VA medical records as well as private treatment records issued from the Veteran's various treatment providers at Southside Spinal Care clinic.

Report of a September 2009 VA magnetic resonance imaging (MRI) study revealed that the Veteran had moderate central disc protrusion at L4/L5, with mild congenital acquired spondylosis in the lumbar spine.

Private treatment records show that the Veteran was first seen with reported back pain in November 2009.  At that time, he reported the onset of pain about one year earlier, primarily in the right lower lumbar spine, which radiated to the right buttock and extremity.  The diagnosis was lumbar disc disease and myofascial pain syndrome.

The November 2009 VA physician consultation report shows that the Veteran reported lumbosacral pain, more symptomatic on the right side.  Upon examination, he was noted to have a subtle limp on the right, without-toeing on the right side.  He was positive to provocative testing for malalignment of the sacroiliac joint complex. The diagnosis was medical tibial plateau pain likely from chronic strain due to reduced functional ankle dorsiflexion ranges. He also was found to have sacroiliac based instability likely related to impaired ankle mechanics affecting lower limb and pelvic load distribution.

During the February 2010 VA examination, the Veteran noted that he had been experiencing significant back pain, stiffness, and fatigability of the back, not attributable to any recent injury.  Following examination of both hips, the diagnosis was no orthopedic disease, functional impairment, or loss.  The Veteran was also diagnosed with chronic lumbar strain with right sided sciatica, which the examiner found was less likely than not related to his service connected lower extremities disabilities.  The examiner did note that the Veteran had documented problems with his back, however, the examiner found no medical rationale which could connect the Veteran's back problems to the residuals of his lower extremity stress fractures.  While the VA examiner opined that the low back disorder was likely not related to the Veteran's service-connected lower extremity disabilities, the examiner did not opine as to whether the service-connected lower extremity disabilities aggravated the Veteran's low back condition.  

Pursuant to the November 2011 Board remand, the Veteran was afforded a VA examination in connection to his low back disability in March 2012. After physical examination of the Veteran and review of the claims file, the VA examiner provided a diagnosis of sprain of the lumbar spine, degenerative disc disease of the lumbar spine, and a congenital condition of the lumbar spine.  The examiner concluded that it was less likely than not that the Veteran's low back condition was caused by or aggravated by his service-connected leg problem or by active service.  In his rationale, the examiner explained that there is no evidence to connect or establish a nexus between the two; the separation examination from the Veteran's military service is negative for complaints of low back symptoms, and there is no evidence of complaints of low back symptoms until approximately 2009 when his back "just went to hurtin."  In an April 2012 addendum, the VA examiner indicated that his opinion had not changed after a review of the Veteran's claims file.

Pursuant to the June 2014 Board Remand, a VA medical opinion was obtained in November 2014.  The examiner indicated that "[i]t is less than 50 [percent] probable that [the Veteran] had onset of back pain in service or within one year of discharge, rationale is that in his medical records low back pain is not mentioned until 2009."  The examiner continued, "[i]t is less than 50 [percent] probable that his low back pain is caused by his leg problems, rationale is that his low back did not start hurting until 24 years after his leg problem, leg problems do not cause low back degeneration or problems."  The examiner further opined, "[i]t is less than 50 [percent] probable that his low back problem is made worse by his leg problem, rationale is that leg problems do not cause degeneration and problems."

Pursuant to the April 2016 Board Remand, another VA medical opinion was obtained in October 2016.  After reviewing the claims file, the examiner determined that it was less likely than not that the Veteran's low back problems began in service.  In reaching this determination, the examiner reasoned that the service treatment records did not reflect any evidence of back problems, and the Veteran's current back problem started years after service.  The examiner also determined that it was less likely than not that the Veteran's low back problems were secondary to his service-connected residuals of stress fracture of the right and left lower extremities, and reasoned that "[the Veteran's] lower legs were in service and his back was years after service with no back problems noted in between."  The examiner also found that it was less likely that the Veteran's low back problem was made worse due to his service-connected lower extremities.  In reaching this determination, the examiner stated that "[the Veteran's] legs were in service and his low back was years later with no mention of leg problems for years."

In the June 2017 VA medical opinion, the VA examiner determined that the Veteran's low back disorder was less likely than not incurred in or caused by a claimed in-service injury, event or illness.  In reaching this conclusion, he (the VA examiner) noted review of the service and post-service treatment records was negative for any evidence of chronic back problems during the Veteran's service or shortly following his separation from service.  The examiner acknowledged the Veteran's complaints of ongoing back problems since service, but found these complaints to be negated by the 2009 medical treatment report referenced above wherein the Veteran reported the onset of back pain one year prior, in 2008.  

The VA examiner also determined that the Veteran's low back disorder is less likely than not proximately due to, the result of, or chronically aggravated by, his service-connected disabilities.  In reaching this determination, the VA examiner noted that review of multiple VA examination reports, to include examinations pertaining to the Veteran's bilateral lower extremity condition, revealed the Veteran to have a normal gait, "which is evidence against [the report of] additional stresses on back from [service-connected] knee conditions."  The examiner did not find objective medical evidence reflecting that the Veteran experienced additional stress to his back due to his bilateral knee condition.  According to the examiner, the Veteran's back condition was more likely a result of his age and occupation, given that he worked as an electrician and in the field of construction.  The VA examiner stressed again that the VA examination reports plainly note that the Veteran walked with a normal gait, which contradicts his claims that he developed an altered gait which lead to his current back condition.  The VA examiner relied on this same underlying rationale in finding that the Veteran's low back disorder was not aggravated by his service-connected stress fractures of the lower extremities.  According to the examiner, the Veteran was diagnosed with degenerative joint disease of the back several years following his separation from service, and had a civilian work history that would indeed lead to repeated stresses on the back as a civilian.  Based on the evidence of record, the VA examiner determined once again that the Veteran's back condition was neither caused, nor aggravated by, the Veteran's service-connected residuals of stress fracture of the right and left lower extremity.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his low back disorder.  As noted above, the Veteran's service treatment records are negative for any treatment for, or notations, signs, or diagnosis of his current low back disorder, and there is no evidence that the first manifestation of his chronic lumbar strain and degenerative disc disease of the low back occurred within the first post-service year after the Veteran's discharge from service in September 1985, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability. 

With respect to direct service connection, the preponderance of evidence of the 
record is against a finding that the Veteran's lumbar spine disorder was incurred in, or related to his active service.  Indeed, the Veteran has primarily contended that his lumbar spine disorder is secondary to his service-connected residual stress fractures of the lower extremities, and the first post-service record reflecting signs of a low back condition is the September 2009 MRI report,  nearly 24 years after the Veteran was discharged from service.

In addition, there is nothing in the record to show that the Veteran's lumbar spine disorder was incurred in service, and none of his treatment providers or VA examiners have found that his current degenerative disc disease/strain of the lumbar spine was incurred in, or otherwise related to his military service.  Indeed, in reaching his negative conclusion, the March 2012 VA examiner observed that the Veteran's service treatment records were absent any complaints of low back symptoms, and the post-service treatment records did not reflect any complaints or diagnosis of a low back condition until 2009.  In the November 2014 and October 2016 medical opinions, the same VA physician opined that it was less likely than not that the Veteran's back pain had its onset in service or within one year of discharge, noting that there was no mention of a low back condition in his service treatment records, and the first available evidence documenting his low back symptoms was several years prior in 2009.  In the June 2017 medical opinion, the VA physician determined that the Veteran's low back condition was less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness, and relied on the Veteran's assertions, as well as the objective medical findings, which reflected that the Veteran first began receiving treatment for his back condition in 2009.  The VA physician took into consideration the Veteran's contentions of ongoing back problems since service, but found the objective medical findings which were absent any complaints of, or treatment for, low back symptoms until 2009, more persuasive.  Based on the VA and private treatment records and the VA examination reports, the weight of the evidence reflects that the Veteran's lumbar spine disorder did not have its onset in service, and was not related to his military service. 

The Board reiterates that the Veteran's claim is one of secondary service connection.  Consequently, he is not asserting that his lumbar spine disorder is due to an in-service injury, illness or event.  Turning to the issue of service connection on a secondary basis, the Board notes that the Veteran has been diagnosed with having degenerative disc disease the lumbar spine, and he is service-connected for his residuals of stress fracture of the lower extremities.  The remaining question, therefore, is whether there is medical evidence of a relationship between the Veteran's degenerative disc disease of the lumbar spine and his service-connected bilateral lower extremity disability.

In this case, the Board finds that the Veteran is not entitled to service connection for degenerative disc disease the lumbar spine on a secondary basis because the most probative medical evidence of record, by way of the March 2012, November 2014, October 2016, and June 2017 VA opinions, have found it less likely than not that the lumbar spine disorder was caused or aggravated by the service-connected residuals of stress fracture of the right and left lower extremities.  The content of the examination reports has been discussed and outlined above. 

The Board finds that the opinions provided by the VA examiners to be well reasoned and supported by reference to objective medical evidence.  Collectively, the medical opinions are based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and physical examinations of the Veteran.  In addition, the VA medical opinions, in conjunction with one another, provided clear and detailed opinions addressing whether the Veteran's degenerative disc disease the lumbar spine was proximately due to, or aggravated by, his service-connected knee disorders, and provided well-supported rationales that relied not only on the objective medical findings within the record, but also on the relevant medical principles, and the examiners' clinical knowledge and medical expertise.  Also, in the June 2017 VA medical opinion, the VA physician took into consideration the Veteran's assertions that he developed an altered gait as a result of his residual stress fractures and that his altered gait led to his current low back disorder.  However, the examiner found that these assertions were contradicted by the objective medical findings; namely the VA examination reports of record that focused on the Veteran's lower extremity condition and consistently reflected that the Veteran walked with a normal gait. The VA physician also found that the low back disorder was not caused or aggravated by the service-connected residual fracture of the lower extremities, noting that the VA examinations showed no evidence of intraarticular knee problems both prior to, and shortly following the diagnosis of his present back condition.  The VA physician further noted that the examinations of record "clearly note no additional stresses on back due to knees which correlates with understood medical principles regarding cause and effect."  According to the physician, the Veteran was diagnosed with his present back disorder several years following his separation from service, and he had a civilian work history that would "indeed lead to repeated stresses on back as a civilian."  Thus, the competent medical evidence of record reflects that the Veteran's current lumbar spine disorder is not secondary to his service-connected residual fractures of the lower extremities. 

The Board acknowledges the Veteran's belief that his lumbar spine disorder is related to his service-connected residual stress fractures of the lower extremities.   The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedic medicine more particularly, and that he is merely speculating as to whether his current lumbar spine disorder was incurred in service and/or related to his service-connected bilateral lower extremity disorder.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his bilateral lower extremity disorder, as such diagnosis and relationship are complex questions the answers to which require specialized medical knowledge and specific testing.  Additionally, the Board finds that opining on the origin of degenerative arthritis, where the onset of symptoms occurs many years after service, with potentially other causes such as age and occupation, is more suited to the realm of medical, rather than lay expertise.  As such, the Veteran's statements to this effect are of limited probative value. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for the low back disorder, to include as secondary to a service-connected disorder, and this claim must be denied.


ORDER


Service connection for a low back disability, to include as secondary to service-connected stress fractures of the bilateral lower extremities, is denied.  


REMAND

Bilateral Hearing Loss and Tinnitus

In a July 2017 rating decision, the AOJ denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely filed a notice of disagreement with the June 2017 rating decision in July 2017.  The United States Court of Appeals for Veterans Claims (Court) has held that, when an appellant files a timely notice of disagreement as to a particular issue and no Statement of the Case is furnished, the Board should remand, rather than refer, the claim for issuance of a Statement of the Case. See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, a Statement of the Case concerning the issues of entitlement to service connection for bilateral hearing loss and tinnitus, should be issued.

Accordingly, the case is REMANDED for the following action:

The AOJ shall furnish the Veteran a Statement of the Case regarding the claims seeking entitlement to service connection for bilateral hearing loss and tinnitus. The Veteran shall be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board. 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of these additional issues be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


